Title: To John Adams from Jean de Neufville & Fils, 5 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honoúrd sir
Amsterdam 5 March 1781

May we have the honoúr, to offer to Yoúr Excellency, the inclosed pack, received from Mr. Searle, who now is at Paris; and to join there to the form of the Obligation and Coúpon, in which only a few púnctúations are to be alterd, and we hope to be able to send by the tomorrow scoot, the quantity of stamped ones, according to Yoúr Excellencys orders; meanwhile we send some of those form obligations to oúr friends in the different provinces, and we are Still in hopes of some better success, then hath appeared at the first days.
We múst soon now learn, what the answer of England will be on the offerd mediation, the Memoriall is publishd in all Gazettes, and the trúe meaning and intention in particúlar in the Nord Holland of this daÿ, to proceed with rigouroús measúres, in case England wont agree to honourable terms, we wish and do not doúbt bútt every good múst proceed there from in coúrse.
With Respectfúll Regard we have the honoúr to be Honourd Sir Yoúr Excellencys most devoted Obedient Humble Servants.

John de Neufville & Son

